COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Jose Fransisco Mendoza-Navarro v. The State of Texas

Appellate case number:     01-18-00706-CR

Trial court case number: 1542074

Trial court:               176th District Court of Harris County

        This appeal was abated for the trial court to prepare and file findings of fact and conclusions
of law. The findings have been filed in this Court in a supplemental clerk’s record.
       The appeal is reinstated on the active docket. Appellant’s brief is due to be filed within 30
days of the date of this order.
         It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly_____
                    Acting individually  Acting for the Court


Date: __May 30, 2019____